Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 08/10/2021.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1-20 of this application are patentably indistinct from claims 1-20 of Application No. 16/730,427. Each claim of this application is identical to each claim of Application No. 16/730,427. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Noë (US 20160307186) in view of Patterson (US 20160232527).

Regarding Claim 13, Noë teaches a computer-implemented method (Paragraph 0073 teaches FIG. 4 is a flow chart that illustrates a process that may be performed in the system) comprising: under control of a computing system comprising one or more computing devices configured to execute specific instructions (Paragraph 0062 teaches the payment support service computer comprises a computer processor that executes processor-executable steps, contained in program instructions described below, so as to control the payment support service computer to provide desired functionality), receiving user card information from a user device (Paragraphs 0034, 0075, and 0078 teach a transaction may be initiated from within a merchant's application; at the user's request, the wallet app (or merchant app) may initiate an operation for provisioning payment credentials to the mobile device; the processing may include establishing a communication channel between the mobile device and the payment support service computer; the transaction may be triggered, by, e.g., a suitable command or message from the mobile device to the contactless payment card; the contactless payment card may transmit account data), initiating a first transaction with a user card transaction processing system based at least partly on the user card information, wherein the first transaction verifies the user card information without initiating a transfer of payment (Paragraphs 0076-0077 teach the user may bring the contactless payment card into proximity with the mobile device in response to a prompt provided on the touchscreen of the mobile device; the mobile device and the contactless payment card may interact with each other such that a “zero-amount” payment account transaction is performed by the two devices), causing initiation, by the user card transaction processing system, of at least one security measure in connection with the first transaction (Paragraphs 0078-0079 teach the contactless payment card may engage in an EMV transaction or the like with the mobile device, such that the contactless payment card may generate a cryptogram and transmit it to the mobile device; the zero-amount transaction may be performed in accordance with the well-known EMV standard for payment account transactions at the point of sale; the contactless payment card may generate and transmit the type of cryptogram normally required of the payment device in an EMV transaction), receiving, from the user card transaction processing system, an authentication cryptogram and an authorized transaction identifier, wherein the authentication cryptogram represents satisfaction of the security measure for the first transaction (Paragraphs 0081, 0084, and 0086-0087 teach in the zero-amount transaction, the contactless payment card may also transmit payment credential data to the mobile device; as part of the zero-amount transaction, the mobile device may receive the cryptogram and the payment credential data transmitted by the contactless payment card; the mobile device may transmit the data to the payment support service computer; an account issuer may verify the cryptogram it received from the payment support service computer along with other information received from the payment support service computer, such as the validity of the PAN or account indicator received from the payment support service computer; the account issuer may simply consent to the request (e.g., in response to verifying the cryptogram) and may send a message to that effect to the payment support service computer), and storing the user card information and authentication information representing the authentication cryptogram and the authorized transaction identifier on behalf of a third-party service (Paragraph 0093 teaches the provisioning of the payment credentials may include storing a PAN or payment token and related data (i.e., cryptogram) in a secure remote host server (not shown)).
However, Noë does not explicitly teach in response to a delayed transaction request from the third-party service: retrieving the user card information and at least a portion of the authentication information: and initiating a second transaction with the user card transaction processing system, based at least partly on the portion of the authentication information and the user card information that had been stored.
Patterson from same or similar field of endeavor teaches in response to a delayed transaction request from the third-party service (Paragraphs 0090, 0103, and 0110 teach a resource provider computer may generate a second authorization request message (e.g., a no show transaction may be identified in the submitted transaction so that the merchant can be protected from chargeback); the second authorization request message may comprise the token, an empty data field for a cryptogram, and additional data including a related transaction indicator and/or reference data associated with the first authorization request including a transaction ID, a time and date of the first authorization request, etc.; the new authorization may comprise a related transaction indicator such as a unique message value identifying it as a re-authorization, so that the transaction may be appropriately evaluated by the issuer and its applicable fraud tools): retrieving the user card information and at least a portion of the authentication information (Paragraphs 0064 and 0037-0038 teach the second authorization request message includes one or more of an amount, the token, a related transaction indicator for the first transaction, reference data for the first transaction, and other information (i.e., an authorized transaction identifier or “reference data” was received after the first transaction is authorized)); and initiating a second transaction with the user card transaction processing system, based at least partly on the portion of the authentication information and the user card information that had been stored (Paragraphs 0092-0094 teach the processing network computer may receive and determine that the second authorization request message contains the token, then determine the real account identifier from the token; the processing network computer may determine that the cryptogram data field is empty and that the additional data indicates that this second authorization request is tied to the first authorization request; if the token issuer determines that the token is valid, the token issuer may then retrieve the real account number corresponding to the token from a database; after the token issuer obtains the real account number, the token issuer sends the real account identifier to the processing network computer; the processing network computer may modify the previously received second authorization request message to include the real account identifier and may forward it to the authorizing computer; once the authorizing computer has made an authorization decision, the authorizing computer may then send a second authorization response message back to the processing network computer).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noë, which teaches generating virtual card information after verifying an authentication cryptogram, to incorporate the teachings of Patterson in response to a delayed transaction request from the third-party service: retrieve the user card information and at least a portion of the authentication information; and initiate a second transaction with the user card transaction processing system, based at least partly on the portion of the authentication information and the user card information that had been stored.
There is motivation to combine Patterson into Noë because merchants may be enabled to initiate a device not present (e.g., card not present) no show transaction without requiring storage of cryptography. For example, one or more of the authorization or clearing message may identify the transaction as one that involves a no show event, as well as reference the original authorization. Additionally, information surrounding the original transaction may be also provided (e.g., hotel check-in date, car rental date). The no show transaction may be particularly useful in relevant merchant category codes (e.g., hotel, car rental, etc.) (Patterson Paragraph 0105).

Regarding Claim 14, the combination of Noë and Patterson teaches all the limitations of claim 13 above; and Noë further teaches sending the user card information to a transaction processing system associated with the computing system (Paragraphs 0034 and 0089 teach the transaction is initiated from within a merchant's application; the customer's mobile device may be suitably programmed to interact with the merchant's e-commerce server computer to aid in authenticating the customer and confirming that the customer is in possession of a valid payment card); and causing the transaction processing system associated with the computing system to send an authentication request to the user card transaction processing system (Paragraph 0089 teaches thus, a card authentication process may be performed, with the customer's mobile device programmed and equipped to interact with the customer's payment card to elicit a cryptogram from the payment card and to pass the cryptogram to the merchant's e-commerce application for forwarding on to the card issuer for validation of the cryptogram; with these security aspects successfully accomplished, the e-commerce transaction may go forward with a high degree of confidence that the customer is in possession of a valid payment card that corresponds to the payment information used for the e-commerce transaction).

Regarding Claim 15, the combination of Noë and Patterson teaches all the limitations of claim 13 above; and Noë further teaches wherein causing initiation of at least one security measure comprises: determining that authentication of the user card information is required (Paragraph 0076 teaches the user may be prompted to tap the contactless payment card on the mobile device; the mobile device may transmit an interrogation signal to which the contactless payment card may respond, thereby resulting in a data communications “handshake” between the mobile device and the contactless payment card); and causing the user card transaction processing system to communicate the at least one security measure to the user device (Paragraphs 0078-0079 teach the contactless payment card and the mobile device may engage in a dialog/exchange of messages to establish details concerning the cryptogram to be generated; the contactless payment card may engage in an EMV transaction or the like with the mobile device, such that the contactless payment card may generate a cryptogram and transmit it to the mobile device; the zero-amount transaction may be performed in accordance with the well-known EMV standard for payment account transactions).

Regarding Claim 16, the combination of Noë and Patterson teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein initiating the second transaction comprises using the authentication cryptogram and the user card information to transfer payment from an account associated with the user card into an account associated with the computing system.
Patterson further teaches wherein initiating the second transaction comprises using the authentication cryptogram and the user card information to transfer payment from an account associated with the user card into an account associated with the computing system (Paragraphs 0060 and 0064-0065 teach after the server computer receives the first authorization request message, the server computer verifies the cryptogram; in a second subsequent transaction that is linked to the first transaction, the server computer receives a second authorization request message comprising the token from the resource provider computer for a transaction conducted in a second domain; although the second subsequent transaction is being conducted via a different domain than the first transaction, the server computer will still continue to process the transaction and will not decline the transaction; this is because the server computer has determined that the current transaction is related to the first transaction and is not an original submission (i.e., server computer has the cryptogram from the first authorization request)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noë and Patterson to incorporate the further teachings of Patterson for initiating the second transaction to comprise using the authentication cryptogram and the user card information to transfer payment from an account associated with the user card into an account associated with the computing system.
There is motivation to further combine Patterson into the combination of Noë and Patterson because using an authentication cryptogram helps protect card data and tokens and acts as proof of the interaction between the consumer and a merchant (Patterson Paragraph 0002).

Claims 1, 3-4, 6-12, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Noë (US 20160307186) in view of Patterson (US 20160232527) in further view of Gomes (US 20180082284).

Regarding Claim 1, Noë teaches a system comprising one or more computer processors programmed by executable instructions (Paragraphs 0060 and 0062 teach the payment support service computer may be constituted by standard components in terms of its hardware and architecture but may be controlled by software to cause it to function as described herein; for example, the payment support service computer may be constituted by server computer hardware comprising a processor; the processor operates to execute processor-executable steps, contained in program instructions described below, so as to control the payment support service computer to provide desired functionality) to at least: receive, from a user device: a request for a third-party service and user card information associated with a user card (Paragraphs 0034, 0075, and 0078 teach a transaction may be initiated from within a merchant's application; at the user's request, the wallet app (or merchant app) may initiate an operation for provisioning payment credentials to the mobile device; the processing may include establishing a communication channel between the mobile device and the payment support service computer; the transaction may be triggered, by, e.g., a suitable command or message from the mobile device to the contactless payment card; the contactless payment card may transmit account data); determine, based at least partly on the user card information, that authentication of the user card is required (Paragraph 0076 teaches the user may be prompted to tap the contactless payment card on the mobile device; the mobile device may transmit an interrogation signal to which the contactless payment card may respond, thereby resulting in a data communications “handshake” between the mobile device and the contactless payment card); initiate a first transaction with a user card transaction processing system based at least partly on the user card information, wherein the first transaction verifies the user card information without initiating a transfer of payment (Paragraphs 0076-0077 teach the user may bring the contactless payment card into proximity with the mobile device in response to a prompt provided on the touchscreen of the mobile device; the mobile device and the contactless payment card may interact with each other such that a “zero-amount” payment account transaction is performed by the two devices); cause initiation, by the user card transaction processing system, of at least one security measure in connection with the first transaction (Paragraphs 0078-0079 teach the contactless payment card may engage in an EMV transaction or the like with the mobile device, such that the contactless payment card may generate a cryptogram and transmit it to the mobile device; the zero-amount transaction may be performed in accordance with the well-known EMV standard for payment account transactions at the point of sale; the contactless payment card may generate and transmit the type of cryptogram normally required of the payment device in an EMV transaction); receive, from the user card transaction processing system, an authentication cryptogram and an authorized transaction identifier, wherein the authentication cryptogram represents satisfaction of the security measure for the first transaction (Paragraphs 0081, 0084, and 0086-0087 teach in the zero-amount transaction, the contactless payment card may also transmit payment credential data to the mobile device; as part of the zero-amount transaction, the mobile device may receive the cryptogram and the payment credential data transmitted by the contactless payment card; the mobile device may transmit the data to the payment support service computer; an account issuer may verify the cryptogram it received from the payment support service computer along with other information received from the payment support service computer, such as the validity of the PAN or account indicator received from the payment support service computer; the account issuer may simply consent to the request (e.g., in response to verifying the cryptogram) and may send a message to that effect to the payment support service computer); obtain virtual card information comprising a card number, an expiration date, and a security code from a virtual card transaction processing system, wherein the virtual card is associated with an account having a zero balance (Paragraph 0090 teaches the payment support service computer may provision payment credentials to the mobile device that provides access to the same payment account that is accessible via the payment card; the payment credentials provisioned to the mobile device may include some or all of the other information (e.g., account and/or token expiration date, account holder's name, cryptographic key, etc.) commonly loaded into a payment card during personalization of the card); and store the user card information, the virtual card information, and authentication information representing the authentication cryptogram and the authorized transaction identifier (Paragraph 0093 teaches the provisioning of the payment credentials may include storing a PAN or payment token and related data (i.e., cryptogram) in a secure remote host server (not shown)).
However, Noë does not explicitly teach receive, from the user card transaction processing system, an authorized transaction identifier; receive, from the third-party service, a request to charge a cancellation penalty and a penalty amount to be charged; initiate a second transaction with the user card transaction processing system using the user card information and the authentication information, wherein the -26-second transaction comprises transfer of the penalty amount into an account associated with the system; and transmit, to the third-party service, a notification regarding the cancellation penalty.
Patterson from same or similar field of endeavor teaches receive, from the user card transaction processing system, an authorized transaction identifier (Paragraphs 0064 and 0037-0038 teach the second authorization request message includes one or more of an amount, the token, a related transaction indicator for the first transaction, reference data for the first transaction, and other information (i.e., an authorized transaction identifier or “reference data” was received after the first transaction is authorized)); receive, from the third-party service, a request to charge a cancellation penalty  and a penalty amount to be charged (Paragraphs 0090, 0103, and 0110 teach a resource provider computer may generate a second authorization request message (e.g., a no show transaction may be identified in the submitted transaction so that the merchant can be protected from chargeback); the second authorization request message may comprise the token, an empty data field for a cryptogram, and additional data including a related transaction indicator and/or reference data associated with the first authorization request including a transaction ID, a time and date of the first authorization request, etc.; the new authorization may comprise a related transaction indicator such as a unique message value identifying it as a re-authorization, so that the transaction may be appropriately evaluated by the issuer and its applicable fraud tools); initiate a second transaction with the user card transaction processing system using the user card information and the authentication information, wherein the -26-second transaction comprises transfer of the penalty amount into an account associated with the system (Paragraphs 0092-0094 teach the processing network computer may receive and determine that the second authorization request message contains the token, then determine the real account identifier from the token; the processing network computer may determine that the cryptogram data field is empty and that the additional data indicates that this second authorization request is tied to the first authorization request; if the token issuer determines that the token is valid, the token issuer may then retrieve the real account number corresponding to the token from a database; after the token issuer obtains the real account number, the token issuer sends the real account identifier to the processing network computer; the processing network computer may modify the previously received second authorization request message to include the real account identifier and may forward it to the authorizing computer; once the authorizing computer has made an authorization decision, the authorizing computer may then send a second authorization response message back to the processing network computer); and transmit, to the third-party service, a notification regarding the cancellation penalty (Paragraph 0097 teaches the second authorization response message comprising the token is forwarded to the transport computer; after the transport computer receives the authorization response message, it then sends the second authorization response message to the resource provider computer). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noë, which teaches generating virtual card information after verifying an authentication cryptogram, to incorporate the teachings of Patterson to receive, from the user card transaction processing system, an authorized transaction identifier; receive, from the third-party service, a request to charge a cancellation penalty (i.e., delayed transaction request) and a penalty amount to be charged; initiate a second transaction with the user card transaction processing system using the user card information and the authentication information, wherein the -26-second transaction comprises transfer of the penalty amount into an account associated with the system; and transmit, to the third-party service, a notification regarding the cancellation penalty.
There is motivation to combine Patterson into Noë because merchants may be enabled to initiate a device not present (e.g., card not present) no show transaction without requiring storage of cryptography. For example, one or more of the authorization or clearing message may identify the transaction as one that involves a no show event, as well as reference the original authorization. Additionally, information surrounding the original transaction may be also provided (e.g., hotel check-in date, car rental date). The no show transaction may be particularly useful in relevant merchant category codes (e.g., hotel, car rental, etc.) (Patterson Paragraph 0105).
However, the combination of Noë and Patterson does not explicitly teach receive, from a user device: a booking request for a third-party service; send, to the third-party service, the virtual card information and booking information regarding the booking request; wherein the user card information and the authentication information are not sent to the third-party service; and initiate a third transaction with the virtual card transaction processing system using the virtual card information, wherein the third transaction comprises transfer of the penalty amount from the account associated with the system into the account associated with the virtual card.
Gomes from same or similar field of endeavor teaches receive, from a user device: a booking request for a third-party service (Paragraphs 0024 and 0026 teach a customer may use user device to execute actions to complete an initial online hotel booking with merchant application; the merchant application receives the request to pay with the user's digital wallet sent by user device; the merchant application sends the user's information (e.g., username and password) and transaction information (i.e., transaction total) to wallet provider); send, to the third-party service, the virtual card information and booking information regarding the booking request (Paragraphs 0031 and 0036 teach a token service provider receives the request for a multiple-use token along with the supplemental transaction data included in the request and generates a multiple-use token “MT1” that may be consumed by the merchant multiple times, and exhausted in accordance with one or more rules, policies, or conditions; the token service provider sends the multiple-use token “MT1” to wallet provider, and the wallet provider sends the multiple-use token “MT1” to merchant application; the merchant application stores the multiple-use token “MT1” in a merchant database, which stores information associated with multiple-use tokens; the multiple-use token “MT1” may be used to pay for multiple transactions, without requesting another transactable token from token service provider); wherein the user card information and the authentication information are not sent to the third-party service (Paragraph 0036 teaches the merchant database includes a token table having four columns: Name, WalletInfo, Token, and Supplemental Transaction Data; the table includes an entry, which specifies that a user by the name of “John Smith” has an email address “Jsmith@mail.com” and was issued a multiple-use token for an initial transaction; the issued multiple-use token has a TPAN “1234-5678-9123-4567” and is associated with supplemental transaction data including a set of policies (i.e., only the token and not user card information is sent to and stored in the merchant database)); and initiate a third transaction with the virtual card transaction processing system using the virtual card information, wherein the third transaction comprises transfer of the penalty amount from the account associated with the system into the account associated with the virtual card (Paragraphs 0043 and 0053-0054 teach the token service provider may update the current sum associated with the multiple-use token and stored in transaction database by increasing the current sum by an amount charged to the user's digital wallet associated with the multiple-use token; if token service provider de-tokenizes the multiple-use token and determines that it is valid, the token service provider may push the transaction information associated with the current transaction to wallet provider for charging; token service provider and/or wallet provider may update the supplemental transaction data in accordance with one or more approved transaction authorization requests associated with the multiple-use token; if token service provider determines that the multiple-use token is valid, the token service provider sends a charge request to wallet provider; the wallet provider receives the charge request and determines whether to authorize the charge the current transaction amount to the user's digital wallet).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noë and Patterson, which teaches generating virtual card information after verifying an authentication cryptogram, then using the virtual card information to charge a cancellation penalty, to incorporate the teachings of Gomes to receive, from a user device: a booking request for a third-party service; send, to the third-party service, the virtual card information and booking information regarding the booking request; wherein the user card information and the authentication information are not sent to the third-party service; and initiate a third transaction with the virtual card transaction processing system using the virtual card information, wherein the third transaction comprises transfer of the penalty amount from the account associated with the system into the account associated with the virtual card.
There is motivation to combined Gomes into the combination of Noë and Patterson because it may be desirable to use multiple-use tokens in transactions rather than single-use tokens. In some industries a user makes an online booking, but the actual service is rendered at a physical location. For example, a user desiring to book a hotel or rent a car may make the appropriate reservation via a user interface and pay online, but consumes the offered good and/or service at a physical location (e.g., hotel or car rental location) (Gomes Paragraph 0020). Token service provider specifies a policy that the location of the current transaction occurs within 100 miles of the merchant's location, which may be in Washington, D.C. If this policy is satisfied, the multiple-use token may be valid; otherwise, the multiple-use token is invalid. The use of multiple-use tokens may have some advantages in terms of security. For example, the multiple-use token may be associated with the merchant's location in Washington, D.C. If a transaction occurred in California between the start and end dates, payment server may flag this activity as risky because the user is expected to be in Washington, D.C. (Gomes Paragraph 0052).

Regarding Claim 3, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the booking request is submitted through a web-based user interface.
Gomes further teaches wherein the booking request is submitted through a web-based user interface (Paragraph 0024 teaches a customer may use user device to execute actions to complete an initial online booking with merchant application).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noë, Patterson, and Gomes to incorporate the further teachings of Gomes for the booking request to be submitted through a web-based user interface.
There is motivation to further combine Gomes into Noë, Patterson, and Gomes because using a web-based user interface enables purchasing with the assistance of a payment service provider from the convenience of virtually anywhere using a mobile device (Gomes Paragraph 0002).

Regarding Claim 4, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; and Noë further teaches wherein the user card information comprises a card number, an expiration date, and a security code (Paragraph 0014 teaches card details, either manually typing in the PAN, cardholder name, expiry and card security code (e.g., CVC2)).

Regarding Claim 6, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; and Noë further teaches wherein the at least one security measure relates to user-specific knowledge, user-owned devices, or user biometric data (Paragraphs 0074 and 0078 teach the wallet app requires a user-authentication procedure to be successfully performed such as biometric authentication or entry of a PIN required for access to the wallet app; in addition, the contactless payment card and the mobile device may engage in a dialog/exchange of messages to establish details concerning the cryptogram to be generated; the contactless payment card may generate a cryptogram and transmit it to the mobile device).

Regarding Claim 7, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; and Noë further teaches wherein the at least one security measure is conducted directly between the user device and user card transaction processing system (Paragraph 0084 teaches the mobile device may transmit—to the payment support service computer—directly—some or all of the data received by the mobile device from the contactless payment card as part of the zero-amount transaction; the data transmitted by the mobile device may include the cryptogram/dynamic security code and the PAN received from the contactless payment card; in view of the direct data communication channel established between the mobile device and the payment support service computer, the payment support service computer may receive the data transmitted by the mobile device).

Regarding Claim 8, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 7 above; and Noë further teaches wherein the at least one security measure is initiated through a pop-out window on the user device, redirecting the user device to an online interface associated with the user card transaction processing system, or an embedded window which can be accessed without redirecting the user device and which connects to the online interface associated with the user card transaction processing system (Paragraphs 0076, 0078, and 0084 teach the user may bring the contactless payment card into proximity with the mobile device in response to a prompt provided on the touchscreen of the mobile device; the mobile device, acting in a reader or terminal mode of operation, may transmit an interrogation signal to which the contactless payment card may respond, thereby resulting in a data communications “handshake” between the mobile device and the contactless payment card; the contactless payment card and the mobile device may engage in a dialog/exchange of messages to establish details concerning the cryptogram to be generated; the mobile device may transmit—to the payment support service computer—directly—some or all of the data received by the mobile device from the contactless payment card as part of the zero-amount transaction).

Regarding Claim 9, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the authentication cryptogram is an encrypted alphanumeric string issued by the user card transaction processing system, wherein the encrypted alphanumeric string is a combination of data related to the first transaction and data related to the user card.
Patterson further teaches wherein the authentication cryptogram is an encrypted alphanumeric string issued by the user card transaction processing system, wherein the encrypted alphanumeric string is a combination of data related to the first transaction and data related to the user card (Paragraphs 0059 and 0076 teach the cryptogram may have been generated using an encryption key that resides on the communication device; the encryption key may be used to encrypt data from the resource provider computer (e.g., a terminal ID, date and time of the transaction, etc.) and data from the communication device (e.g., a device ID, the token, the token expiration date, etc.) to form the cryptogram).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noë, Patterson, and Gomes to incorporate the further teachings of Patterson for the authentication cryptogram to be an encrypted alphanumeric string issued by the user card transaction processing system, wherein the encrypted alphanumeric string is a combination of data related to the first transaction and data related to the user card.
There is motivation to further combine Patterson into the combination of Noë, Patterson, and Gomes because using cryptography helps protect card data and tokens and acts as proof of the interaction between the consumer and a merchant (Patterson Paragraph 0002).

Regarding Claim 10, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the penalty amount to be charged is at least partly based on policies associated with the third-party service.
Patterson further teaches wherein the penalty amount to be charged is at least partly based on policies associated with the third-party service (Paragraphs 0100 and 0103 teach the merchant may properly disclose to the consumer that the consumer will be responsible for any charges associated with either the reservation or stay in accordance with the terms and conditions provided; for example, when a consumer completes a reservation with a hotel, the hotel may generate an authorization request to validate the consumer account; if the consumer does not cancel the reservation prior to the “Terms and Conditions” provided by the merchant, it may be valid for the merchant to submit a transaction to charge the consumer; the no show transaction may be identified in the submitted transaction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noë, Patterson, and Gomes to incorporate the further teachings of Patterson for the charged penalty amount to be at least partly based on policies associated with the third-party service.
There is motivation to further combine Patterson into the combination of Noë, Patterson, and Gomes because identifying the no show transaction in the submitted transaction protects the merchant from chargeback (Patterson Paragraph 0103).

Regarding Claim 11, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the request to charge a cancellation penalty and the penalty amount is submitted through a web-based user interface.
Patterson further teaches wherein the request to charge a cancellation penalty and the penalty amount is submitted through a web-based user interface (Paragraphs 0105, 0090, and 0092 teach merchants may be enabled to initiate a device not present (e.g., card not present) no show transaction without requiring storage of cryptography; for example, one or more of the authorization or clearing message may identify the transaction as one that involves a no show event, as well as reference the original authorization; the resource provider computer may generate a second authorization request message that contains a token obtained from a data store at the resource provider computer; the second authorization request message may comprise the token, an empty data field for a cryptogram, and additional data; the additional data may include a related transaction indicator and/or reference data associated with the first authorization request including a transaction ID, a time and date of the first authorization request, etc.; the processing network computer may receive, and may then determine that the second authorization request message contains the token then determine the real account identifier from the token).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noë, Patterson, and Gomes to incorporate the further teachings of Patterson for the request to charge a cancellation penalty and the penalty amount to be submitted through a web-based user interface.
There is motivation to further combine Patterson into the combination of Noë, Patterson, and Gomes because the web-based user interface enables brick and mortar merchants to integrate their retail outlets with their web/mobile presence (Patterson Paragraph 0108).

Regarding Claim 12, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the second transaction is initiated without re-verification of the user card information.
Patterson further teaches wherein the second transaction is initiated without re-verification of the user card information (Paragraph 0092 teaches the processing network computer may receive a second authorization request message that contains the token; the processing network computer may determine that the cryptogram data field is empty and that the additional data indicates that this second authorization request is tied to the first authorization request; the absence of the cryptogram in the cryptogram data field indicates to the processing network computer that the transaction may be processed (i.e., without re-verification), even though the token is being used in a domain that is different than its intended domain restriction; if the token issuer determines that the token is valid, the token issuer may then retrieve the real account number corresponding to the token from a database).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noë, Patterson, and Gomes to incorporate the further teachings of Patterson for the second transaction to be initiated without re-verification of the user card information.
There is motivation to further combine Patterson into the combination of Noë, Patterson, and Gomes because a no-show transaction may be problematic when utilized with tokenization. To address this problem, merchants may be enabled to initiate a device not present (e.g., card not present) no show transaction without requiring storage of cryptography. For example, one or more of the authorization or clearing message may identify the transaction as one that involves a no show event, as well as reference the original authorization. The no show transaction may be particularly useful in relevant merchant category codes (e.g., hotel, car rental, etc.) (Patterson Paragraph 0104-0105).

Regarding Claim 17, Noë teaches a system comprising: an authentication information data store (Paragraph 0071 teaches the storage device may also store one or more databases required for operation of the payment support service computer); and one or more computing devices in communication with the authentication information data store (Paragraph 0063 teaches the payment support service computer communicates simultaneously with a number of other computers and other devices) and configured to at least: receive, from a user device, user card information (Paragraphs 0034, 0075, and 0078 teach a transaction may be initiated from within a merchant's application; at the user's request, the wallet app (or merchant app) may initiate an operation for provisioning payment credentials to the mobile device; the processing may include establishing a communication channel between the mobile device and the payment support service computer; the transaction may be triggered, by, e.g., a suitable command or message from the mobile device to the contactless payment card; the contactless payment card may transmit account data); obtain authentication information associated with a user-initiated transaction performed using the user card information, wherein the user-initiated transaction includes an interactive authentication procedure between the user device and a user card transaction processing system (Paragraphs 0076-0079, 0081, and 0084 teach the user may bring the contactless payment card into proximity with the mobile device in response to a prompt provided on the touchscreen of the mobile device; the mobile device and the contactless payment card may interact with each other such that a “zero-amount” payment account transaction is performed by the two devices; the contactless payment card may engage in an EMV transaction or the like with the mobile device, such that the contactless payment card may generate a cryptogram and transmit it to the mobile device; the zero-amount transaction may be performed in accordance with the well-known EMV standard for payment account transactions at the point of sale; the contactless payment card may generate and transmit the type of cryptogram normally required of the payment device in an EMV transaction; in the zero-amount transaction, the contactless payment card may also transmit payment credential data to the mobile device; as part of the zero-amount transaction, the mobile device may receive the cryptogram and the payment credential data transmitted by the contactless payment card; the mobile device may transmit the data to the payment support service computer), and wherein the authentication information represents authentication of a user identity associated with the user card information and confirmed based at least partly on the interactive authentication procedure (Paragraphs 0086-0087 teach an account issuer may verify the cryptogram it received from the payment support service computer along with other information received from the payment support service computer, such as the validity of the PAN or account indicator received from the payment support service computer; the account issuer may simply consent to the request (e.g., in response to verifying the cryptogram) and may send a message to that effect to the payment support service computer); and store the authentication information in the authentication information data store (Paragraph 0093 teaches the provisioning of the payment credentials may include storing a PAN or payment token and related data (i.e., cryptogram) in a secure remote host server (not shown)).
However, Noë does not explicitly teach in response to a delayed transaction request from the third-party service, initiate a delayed transaction using the user card information stored in the authentication information data store, wherein the delayed transaction uses the authentication information as a substitute for the interactive authentication procedure.
Patterson from same or similar field of endeavor teaches in response to a delayed transaction request from the third-party service (Paragraphs 0090, 0103, and 0110 teach a resource provider computer may generate a second authorization request message (e.g., a no show transaction may be identified in the submitted transaction so that the merchant can be protected from chargeback); the second authorization request message may comprise the token, an empty data field for a cryptogram, and additional data including a related transaction indicator and/or reference data associated with the first authorization request including a transaction ID, a time and date of the first authorization request, etc.; the new authorization may comprise a related transaction indicator such as a unique message value identifying it as a re-authorization, so that the transaction may be appropriately evaluated by the issuer and its applicable fraud tools), initiate a delayed transaction using the user card information stored in the authentication information data store, wherein the delayed transaction uses the authentication information as a substitute for the interactive authentication procedure (Paragraphs 0064 and 0037-0038 and 0092-0094 teach a second authorization request message includes one or more of an amount, the token, a related transaction indicator for the first transaction, reference data for the first transaction, and other information (i.e., an authorized transaction identifier or “reference data” was received after the first transaction is authorized); the processing network computer may receive and determine that the second authorization request message contains the token, then determine the real account identifier from the token; the processing network computer may determine that the cryptogram data field is empty and that the additional data indicates that this second authorization request is tied to the first authorization request; if the token issuer determines that the token is valid, the token issuer may then retrieve the real account number corresponding to the token from a database; after the token issuer obtains the real account number, the token issuer sends the real account identifier to the processing network computer; the processing network computer may modify the previously received second authorization request message to include the real account identifier and may forward it to the authorizing computer; once the authorizing computer has made an authorization decision, the authorizing computer may then send a second authorization response message back to the processing network computer). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Noë, which teaches generating virtual card information after verifying an authentication cryptogram, to incorporate the teachings of Patterson to in response to a delayed transaction request from the third-party service, initiate a delayed transaction using the user card information stored in the authentication information data store, wherein the delayed transaction uses the authentication information as a substitute for the interactive authentication procedure.
There is motivation to combine Patterson into Noë because merchants may be enabled to initiate a device not present (e.g., card not present) no show transaction without requiring storage of cryptography. For example, one or more of the authorization or clearing message may identify the transaction as one that involves a no show event, as well as reference the original authorization. Additionally, information surrounding the original transaction may be also provided (e.g., hotel check-in date, car rental date). The no show transaction may be particularly useful in relevant merchant category codes (e.g., hotel, car rental, etc.) (Patterson Paragraph 0105).
However, the combination of Noë and Patterson does not explicitly teach receive, from a user device, a first booking request for booking with a third-party service; and send a second booking request to the third party-service, wherein the second booking request comprises virtual card information as a substitute for the user card information.
Gomes from same or similar field of endeavor teaches receive, from a user device, a first booking request for booking with a third-party service (Paragraphs 0024 and 0026 teach a customer may use user device to execute actions to complete an initial online hotel booking with merchant application; the merchant application receives the request to pay with the user's digital wallet sent by user device; the merchant application sends the user's information (e.g., username and password) and transaction information (i.e., transaction total) to wallet provider); and send a second booking request to the third party-service, wherein the second booking request comprises virtual card information as a substitute for the user card information (Paragraphs 0031 and 0036 teach a token service provider receives the request for a multiple-use token along with the supplemental transaction data included in the request and generates a multiple-use token “MT1” that may be consumed by the merchant multiple times, and exhausted in accordance with one or more rules, policies, or conditions; the token service provider sends the multiple-use token “MT1” to wallet provider, and the wallet provider sends the multiple-use token “MT1” to merchant application; the merchant application stores the multiple-use token “MT1” in a merchant database, which stores information associated with multiple-use tokens; the multiple-use token “MT1” may be used to pay for multiple transactions, without requesting another transactable token from token service provider).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noë and Patterson, which teaches generating virtual card information after verifying an authentication cryptogram, then using the virtual card information to charge a cancellation penalty, to incorporate the teachings of Gomes to receive, from a user device, a first booking request for booking with a third-party service; and send a second booking request to the third party-service, wherein the second booking request comprises virtual card information as a substitute for the user card information.
There is motivation to combined Gomes into the combination of Noë and Patterson because it may be desirable to use multiple-use tokens in transactions rather than single-use tokens. In some industries a user makes an online booking, but the actual service is rendered at a physical location. For example, a user desiring to book a hotel or rent a car may make the appropriate reservation via a user interface and pay online, but consumes the offered good and/or service at a physical location (e.g., hotel or car rental location) (Gomes Paragraph 0020). Token service provider specifies a policy that the location of the current transaction occurs within 100 miles of the merchant's location, which may be in Washington, D.C. If this policy is satisfied, the multiple-use token may be valid; otherwise, the multiple-use token is invalid. The use of multiple-use tokens may have some advantages in terms of security. For example, the multiple-use token may be associated with the merchant's location in Washington, D.C. If a transaction occurred in California between the start and end dates, payment server may flag this activity as risky because the user is expected to be in Washington, D.C. (Gomes Paragraph 0052).

Regarding Claim 19, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 17 above; Noë further teaches wherein the user-initiated transaction comprises a zero-value transaction (Paragraph 0079 teaches a zero-amount transaction may be performed in accordance with the well-known EMV standard for payment account transactions at the point of sale; the contactless payment card may generate a dynamic security code and perform a cryptographic process to produce a result that is then truncated to three or four digits).
However the combination does not explicitly teach wherein the one or more computing devices are further configured to at least determine a value associated with the delayed transaction, wherein the value is based at least partly on a disclosure sent to the user device in connection with the user-initiated transaction.
Patterson further teaches wherein the one or more computing devices are further configured to at least determine a value associated with the delayed transaction, wherein the value is based at least partly on a disclosure sent to the user device in connection with the user-initiated transaction (Paragraphs 0100-0101 teach some use cases include transactions involving incremental authorizations, no show charges, and ancillary charges; in each case, the merchant may properly disclose to the consumer that the consumer will be responsible for any charges associated with either the reservation or stay in accordance with the terms and conditions provided; incremental authorizations may occur when a merchant initiates one or more authorizations after the initial consumer interaction (e.g., hotel check-in, car rental) to add incremental funds to the original authorization).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noë, Patterson, and Gomes to incorporate the further teachings of Patterson for the one or more computing devices to be further configured to at least determine a value associated with the delayed transaction, wherein the value is based at least partly on a disclosure sent to the user device in connection with the user-initiated transaction.
There is motivation to further combine Patterson into the combination of Noë, Patterson, and Gomes because identifying the no show transaction in the submitted transaction protects the merchant from chargeback (Patterson Paragraph 0103).

Regarding Claim 20, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 17 above; and Noë further teaches wherein the authentication information comprises at least one of: an authentication cryptogram, or an authorized transaction identifier (Paragraph 0078 teaches the transaction may be triggered by a suitable command or message from the mobile device to the contactless payment card, and the contactless payment card may transmit account data; the contactless payment card and the mobile device may engage in a dialog/exchange of messages to establish details concerning the cryptogram to be generated; the contactless payment card may generate a cryptogram and transmit it to the mobile device).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Noë (US 20160307186) in view of Patterson (US 20160232527) in further view of Gomes (US 20180082284) in further view of Mehrhoff (US 20210125164).

Regarding Claim 2, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the one or more processors are further programmed by the executable instructions to at least: maintain the virtual card for at most one year; and deactivate the virtual card.
Mehrhoff from same or similar field of endeavor teaches wherein the one or more processors are further programmed by the executable instructions to at least: maintain the virtual card for at most one year; and deactivate the virtual card (Paragraph 0020 teaches token controls may include a designated period of time associated with using the requested token; for example, the TM server may deactivate the payment token a year from the requested date).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Noë, Patterson, and Gomes to incorporate the teachings of Mehrhoff for the one or more processors to be further programmed by the executable instructions to at least: maintain the virtual card for at most one year; and deactivate the virtual card.
There is motivation to combine Mehrhoff into the combination of Noë, Patterson, and Gomes because by enabling TM server to set one or more token controls, the TM computing system facilitates fraud prevention. More specifically, the TM computing system facilitates fraud prevention by providing multiple layers of security to protect a user's payment credentials (Mehrhoff Paragraph 0017).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noë (US 20160307186) in view of Patterson (US 20160232527) in further view of Gomes (US 20180082284) in further view of Bailey (US 20150151586).

Regarding Claim 5, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; however the combination does not explicitly teach determine a first location of a first transaction processing system associated with the user card; determine a second location of a second transaction processing system associated with the system; and determine that both the first location and the second location are within an area in which authentication is required. 
Bailey from same or similar field of endeavor teaches determine a first location of a first transaction processing system associated with the user card; determine a second location of a second transaction processing system associated with the system; and determine that both the first location and the second location are within an area in which authentication is required (Paragraph 0060-0063 teaches a mobile access device may receive a request to initiate a transaction; the mobile access device can determine the a first location or a second location of the mobile access device, the second location being different than the first location; next, the mobile access device can select an authentication process based upon the determined current location of the mobile access device; in some embodiments, the selected authentication process is a first authentication process when the determined current location is the first location, and the selected authentication process is a second authentication process when the determined current location is the second location, the second authentication process being different than the first authentication process; in some embodiments, the authentication process is selected based on location-specific authentication rules stored at the mobile access device; any suitable type of authentication data may be requested).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Noë, Patterson, and Gomes to incorporate the teachings of Bailey to determine a first location of a first transaction processing system associated with the user card; determine a second location of a second transaction processing system associated with the system; and determine that both the first location and the second location are within an area in which authentication is required.
There is motivation to combine Bailey into the combination of Noë, Patterson, and Gomes because the rules governing electronic payment transactions may vary from location to location. For example, in some jurisdictions, local requirements do not permit mobile merchants to request specified types of authentication information from consumers until after authorization of the transaction has been received from the issuer of the account used to conduct the transaction or from another entity that authorizes transactions on behalf of the issuer. Mobile merchants may be unaware of such regional authentication requirements. By determining the current location of a transaction at a mobile access device and selecting the appropriate authentication process to perform consistent with local requirements, embodiments of the invention may better equip mobile merchants to comply with the varying authentication requirements at many different locations (Bailey Paragraph 0026).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Noë (US 20160307186) in view of Patterson (US 20160232527) in further view of Gomes (US 20180082284) in further view of Kumar (US 20190311361).

Regarding Claim 18, the combination of Noë, Patterson, and Gomes teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the one or more computing devices are further configured to at least determine that the interactive authentication procedure is required based at least partly on a geographic region associated with the user card information.
Kumar from same or similar field of endeavor teaches wherein the one or more computing devices are further configured to at least determine that the interactive authentication procedure is required based at least partly on a geographic region associated with the user card information (Paragraphs 0032, 0034, and 0038 teach the issuer system may determine whether an increased authorization level is appropriate for the transaction based on the transaction system location and the account holder device location; thus, the system may determine whether additional or increased authorization parameters are needed before authorizing the transaction based on a comparison of the location of the account holder device, which is presumed to accompany the account holder, with the transaction system location, which is where the account holder's card is being used; if the increased authorization level is specified for the transaction the issuer system may select may select one or more authorization criteria; the transaction system may prompt the user in response to receiving the increased authorization inquiry to input the password via a keypad on the card reader, and the transaction system may then relay the response back to the issuer system, where upon the issuer system may receive the user response and determine whether to authorize the transaction based on the response by the user and the predetermined response associated with the increased authorization inquiry).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Noë, Patterson, and Gomes to incorporate the teachings of Kumar to the one or more computing devices to be further configured to at least determine that the interactive authentication procedure is required based at least partly on a geographic region associated with the user card information.
There is motivation to combine Kumar into the combination of Noë, Patterson, and Gomes because the methods and systems herein leverage the geographical dispersion between unauthorized holders of card or account information and the true account holder to provide a solution to this issue to prevent the authorization of fraudulent transactions by a seemingly valid transaction card or account information by verifying locations. More specifically, the embodiments described herein may go beyond detecting a potentially fraudulent transaction and may alter payment networks and transaction processing schemes by using parallel channels to verify the locations of both the user who initiated the transaction and the account holder to determine if increased authorization is needed before the transaction is authorized. For example, if the system determines that the card user and the account holder are geographically far from each other, the systems and methods described herein may alter the routine transaction processing by requiring increased authorization, and the transaction may only be authorized after an increased authorization protocol is satisfied (Kumar Paragraph 0019).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cohen et al. (US 20210158333) teaches a method for controlling, by an integrated travel management and payment card system, usage of a payment card in accordance with a corporate travel policy, includes issuing, by an integrated travel management and payment card system, to a user, a payment card for use during at least one business trip of a user, the payment card in a deactivated state. The integrated travel management and payment card system receives, from an external payment processing platform, an identification of a payment card charge request from the user. The integrated travel management and payment card system determines that the payment card charge request occurs during a time when the user is scheduled to be on the business trip and is in accordance with at least one corporate travel and expense policy and transmits, to the external payment processing platform, an authorization of the payment card charge request.
Sullivan et al. (US 20180047019) teaches methods of transaction authentication. In one such method, at least one first transaction has been conducted, the or each first transaction generating data including first data comprising authentication data and second data identifying the or each first transaction, wherein a given first transaction is between a merchant and a card holder. A cryptographically signed and/or encrypted token corresponding to the given first transaction and comprising a characteristic of the first transaction has been generated using at least said second data. The cryptographically signed and/or encrypted token has been transmitted to the merchant. The method comprises receiving, from the merchant, data corresponding to a second transaction and in the event that the data corresponding to the second transaction includes the cryptographically signed and/or encrypted token, responsively authenticating the cryptographically signed and/or encrypted token, whereby to determine an authenticated association between the second transaction and a given first transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY P JONES/Examiner, Art Unit 3685